  

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

  
 

IN THE MATTER OF THE TRACKING OF
AN AUTOMOBILE USING A MOBILE :
TRACKING DEVICE : 1:19MJ379

ORDER
The government having moved that the search warrant materials filed
in this case be sealed and the court being apprised of the reasons therefor, IT
IS HEREBY ORDERED that the search warrant materials be sealed until
further order of the court.

The Court has inherent authority to order the sealing of a search

warrant affidavit. Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir. 1989).

 

On the ex parte showing before the court, the court considers that the
government has made a prima facie showing that justifies sealing the search
warrant materials and modification of the case caption.

The search warrant materials and the government's supplement to the

motion to seal shall be placed under seal by the clerk and the case caption shall

  

be modified as to the motion and on

L. PATRICK AULD.
UNITED STATES MAGISTRATE JUDGE

Date mY = CO

Case 1:19-mj-00379-L PA Document 6 Filed 01/31/20 Pane 1 of 1

IN THIS OFFICE

JAN 31 2020

Clark U.S tf yanc
ret

   

 
